UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): June 26, 2007 CHINA FORESTRY INC. (formerly Patriot Investment Corporation) (Exact Name of Registrant as Specified in Charter) Nevada (State or Other Jurisdiction of Incorporation) 000-25765 (Commission File Number) 87-0429748 (I.R.S. Employer Identification No.) Room 517, No. 18 Building Nangangjizhoing District Hi-Tech Development Zone Harbin, People’s Republic of China (Address of Principal Executive Offices) (Zip Code) 011-86-0451-87011257 (Registrant's Telephone Number, Including Area Code) 6269 Jamestown Court Salt Lake City, UT84121 (Former Name or Former Address, if changed since last report) This Current Report on Form 8-K is filed by China Forestry Inc. (formerly Patriot Investment Corporation), a Nevada corporation (the “Registrant”), in connection with the items described below. ITEM 4.01CHANGES IN REGISTRANT'S CERTIFYING ACCOUNTANTS On June 26, 2007, the Registrant closed a reverse merger transaction with Harbin SenRun Forestry Development Limited, a corporation organized and existing under the laws of the People’s Republic of China (“Harbin SenRun”). Kempisty &
